Harleysville National Corporation toAcquire Willow Financial Bancorp 2 Key Terms of Merger Agreement 3 Source: SNL Financial Willow Financial Bancorp, Inc. 4 Source: SNL Financial Expansion - Franchise Accretive 5 •Nationwide Bank and Thrift Transactions announced after 1/1/2007 with a deal value between $100.0 M and $500.0 M (39 transactions) •Regional (a) Bank and Thrift Transactions announced after 1/1/2007 (25 transactions) •Nationwide Bank and Thrift Transactions announced after 1/1/2007 with the target’s ROAE less than 5.00% and ROAA less than 0.50% (29 transactions) (a) Regional defined as DC, DE, MD, NJ, NY & PA Source: SNL Financial Tangible Deal Market Book Book LTM Franchise Value Premium Value Value Earnings Premium (2) Comparable Transactions ($mm) (%) (%) (%) (x) (%) Harleysville / Willow Financial (1) Nationwide Bank and Thrift Deals 164.4 22.9 258.0 265.3 22.1 23.6 Regional Bank and Thrift Deals 130.7 26.0 218.8 228.3 24.3 16.5 Performance based Bank and Thrift Deals 26.1 32.1 151.5 160.9 45.8 8.4 162.1 32.8 101.4 179.3 Price to 27.8 7.0 Attractive - Pricing
